                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


OMAR WESLEY, by next friend
BRENDA WESLEY,
              Plaintiff,

       v.                                                Case No. 19-C-0918

ARMOR CORRECTIONAL HEALTH
SERVICES, INC., et al.,
                  Defendants.


                     ORDER FOLLOWING SCHEDULING CONFERENCE

       On December 27, 2019, the court held a scheduling conference in accordance with

Fed. R. Civ. P. 16 and Civil L. R. 16(a) (E.D. Wis.).

       IT IS ORDERED that:

       1.       The parties agreed to comply with Fed. R. Civ. P. 26(a)(1) concerning initial

disclosures by January 10, 2020.

       2.       a.     The court give the plaintiff leave to file an amended complaint after

taking preliminary discovery related to Kim Wolf’s employment relationship with Armor

and her knowledge of the lapse in Wesley’s clozapine prescription. The amended

complaint shall be filed by February 25, 2020.

                b.     Any amended pleadings responsive to plaintiff’s amended complaint

shall be filed by March 17, 2020.

       3.       The plaintiff shall disclose any expert witnesses consistent with Rule

26(a)(2) on or before July 10, 2020. The defendant shall disclose any expert witnesses




            Case 2:19-cv-00918-BHL Filed 12/27/19 Page 1 of 3 Document 88
consistent with Rule 26(a)(2) on or before October 9, 2020. The plaintiff shall disclose

any rebuttal experts on or before November 20, 2020.

       4.       a.   All requests for discovery shall be served by a date sufficiently early

so that all discovery in this case can be completed no later than December 1, 2020.

                b.   The parties will meet and confer regarding the protocol for production

of electronically stored information.

                c.   Any discovery motions brought pursuant to Rules 26 through 37 of

the Federal Rules of Civil Procedure must comply with Civil L. R. 37, by including

       a written certification by the movant that, after the movant in good faith has
       conferred or attempted to confer with the person or party failing to make
       disclosure or discovery in an effort to obtain it without court action, the
       parties are unable to reach an accord. The statement must recite the date
       and time of the conference or conferences and the names of all parties
       participating in the conference or conferences.

                d.   All discovery motions and non-dispositive pretrial motions must be

filed pursuant to Civil L. R. 7(h), unless the court otherwise permits. The motion must not

exceed three pages in length. No separate memorandum may be filed with the motion,

and any supporting affidavit allowed by Civil L. R. 7(h) must not exceed two pages. An

opposing memorandum, which must not exceed three pages in length, may be filed within

seven days of service of the motion. The court will notify the parties of the date and time

for a hearing on the motion, if the court deems it necessary.

       5.       a.   Any dispositive motions must be served and filed on or before

December 1, 2020.

                b.   All summary judgment motions and briefing thereon must comply

with Civil L. R. 7 and 56(b). Any summary judgment motion filed against a pro se litigant

must comply with Civil L. R. 56(a).



                                             2
            Case 2:19-cv-00918-BHL Filed 12/27/19 Page 2 of 3 Document 88
      6.       The court expects counsel to confer and make a good faith effort to settle

the case.

      The foregoing schedule shall not be modified except upon a showing of good

cause and by leave of the court.

      SO ORDERED at Milwaukee, Wisconsin, this 27th day of December, 2019.


                                   s/Lynn Adelman________
                                   LYNN ADELMAN
                                   District Judge




                                            3
           Case 2:19-cv-00918-BHL Filed 12/27/19 Page 3 of 3 Document 88
